DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 16th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 8, 19, 21, and 24 were amended. Claims 1-11 and 19-26 are currently pending. 
Claim 1 was objected to because of informalities. The claim has been amended as suggested. The objection of claim 1 has been overcome and is withdrawn.
Response to Arguments
Applicant's arguments filed on August 16th, 2021 have been fully considered. During the interview, the Applicant was informed that the rejections will be overcome if the claims are amended including the features of “a portion of the encapsulant disposed between the first end of the die pad in contact with the second surface of the encapsulant and the bottom portion of the die pad in a vertical direction” (interview agenda, pages 17-19). However, the current claim amendments do not enclose the discussed features. The references still read on the limitations of the claims, therefore the rejections are maintained. Please see details in the rejection sections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 22-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparas et al. (U.S. Patent No. 8,455,988).
Regarding to claim 1, Caparas teaches a device, comprising:
a die pad (Fig. 2, element 104);
leads spaced apart from the die pad (Fig. 2, elements 106/108);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 2, element 214);
an encapsulant on the semiconductor die, the die pad, and the leads, the encapsulant having a third surface opposite the die pad and the leads, and a fourth surface opposite the third surface, the fourth surface extending between the die pad and one of the leads adjacent to the die pad (Fig. 2, element 102), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure),
wherein the fourth surface of the encapsulant is spaced apart from the third surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from please also see the attached figure). 

    PNG
    media_image1.png
    836
    1387
    media_image1.png
    Greyscale


Regarding to claim 2, Caparas teaches conductive wires electrically coupled between the semiconductor die and the leads (Fig. 2, element 242).
Regarding to claim 3, Caparas teaches the die pad and the leads include respective portions of a plated conductive layer (Fig. 2). 
Regarding to claim 8, Caparas teaches exposed surfaces of the leads are spaced apart from the third surface of the encapsulant by a third distance, the third distance greater than the first distance (Fig. 2, please also see the attached figure).
Regarding to claim 9, Caparas teaches the third distance is substantially the same as the second distance (Fig. 2, please also see the attached figure).

    PNG
    media_image2.png
    647
    641
    media_image2.png
    Greyscale

Regarding to claim 10, Caparas teaches portions of the die pad and the leads are rounded (Fig. 2).
Regarding to claim 11, Caparas teaches the encapsulant is an epoxy molding compound (column 4, line 26).
Regarding to claim 21, Caparas teaches a device, comprising:
a die pad (Fig. 2, element 104
a semiconductor die having a first surface on the die pad and a second surface opposite the first surface (Fig. 2, element 214);
a first lead spaced laterally apart from and adjacent to a first side of the die pad (Fig. 2, element 106 on left side of the pad 104);
a second lead spaced laterally apart from and adjacent to a second side of the die pad, the second side opposite the first side (Fig. 2, 106 on right side of the pad 104);
an encapsulant on the semiconductor die, the die pad, and the first and second leads, the encapsulant having a third surface extending laterally between an end of the die pad and an end of the first lead and a fourth surface extending laterally between a second end of the die pad and an end of the second lead (Fig. 2, element 102), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure),
wherein the first lead, the second lead, the die pad, and at least a portion of the semiconductor die protrude outwardly beyond the third and fourth surfaces of the encapsulant (Fig. 2).
Regarding to claim 22, Caparas teaches the die pad and the first and second leads include respective portions of a plated conductive layer (Fig. 2, column 14, lines 55-65).
Regarding to claim 24, Caparas teaches the third and fourth surfaces of the encapsulant are substantially coplanar with respect to one another (Fig. 2).
Regarding to claim 25, Caparas teaches the first and second leads extend outwardly beyond the die pad (Fig. 2).
Regarding to claim 26, Caparas teaches portions of the die pad and the leads are rounded (Fig. 2).
Claims 1-3, 8-10, 22-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho et al. (U.S. Patent No. 8,502,358).
Regarding to claim 1, Camacho teaches a device, comprising:
a die pad (Fig. 1, element 104/126; column 4, lines 5-20);
leads spaced apart from the die pad (Fig. 1, element 132; column 4, lines 20-25);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 1, element 102);
an encapsulant on the semiconductor die, the die pad, and the leads, the encapsulant having a third surface opposite the die pad and the leads, and a fourth surface opposite the third surface, the fourth surface extending between the die pad and one of the leads adjacent to the die pad (Fig. 1, element 112), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure),
wherein the fourth surface of the encapsulant is spaced apart from the third surface of the encapsulant by a first distance (Fig. 1, from top surface of layer 112 to surface 118), and an exposed surface of the die pad is spaced apart from the third surface of the encapsulant by a second distance (Fig. 1, from top surface of layer 112 to bottom of the recess) that is greater than the first distance (Fig. 1, please also see the attached figure).

    PNG
    media_image3.png
    691
    1206
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    665
    1253
    media_image4.png
    Greyscale

Regarding to claim 2, Camacho teaches conductive wires electrically coupled between the semiconductor die and the leads (Fig. 1, element 106).
Regarding to claim 3, Camacho teaches the die pad and the leads include respective portions of a plated conductive layer (Fig. 1, column 4, lines 5-7). 
Regarding to claim 8, Camacho teaches exposed surfaces of the leads are spaced apart from the third surface of the encapsulant by a third distance, the third distance greater than the first distance (Fig. 1, please also see the attached figure).
Regarding to claim 9, Camacho teaches the third distance is substantially the same as the second distance (Fig. 1, please also see the attached figure).
Regarding to claim 10, Camacho teaches portions of the die pad and the leads are rounded (Fig. 1).
Regarding to claim 21, Camacho teaches a device, comprising:
a die pad (Fig. 1, element 104; column 4, lines 5-20);
a semiconductor die having a first surface on the die pad and a second surface opposite the first surface (Fig. 1, element 102);
a first lead spaced laterally apart from and adjacent to a first side of the die pad (Fig. 1, element 132 on left side of 104; column 4, lines 20-25);
a second lead spaced laterally apart from and adjacent to a second side of the die pad, the second side opposite the first side (Fig. 1, element 132 on right side of 104; column 4, lines 20-25); and
an encapsulant on the semiconductor die, the die pad, and the first and second leads, the encapsulant having a third surface extending laterally between an end of the die pad and an end of the first lead and a fourth surface extending laterally between a second end of the die pad and an end of the second lead (Fig. 1, element 112), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure
wherein the first lead, the second lead, the die pad, and at least a portion of the semiconductor die protrude outwardly beyond the third and fourth surfaces of the encapsulant (Fig. 1).
Regarding to claim 22, Camacho teaches the die pad and the first and second leads include respective portions of a plated conductive layer (Fig. 1).
Regarding to claim 24, Camacho teaches the third and fourth surfaces of the encapsulant are substantially coplanar with respect to one another (Fig. 1).
Regarding to claim 25, Camacho teaches the first and second leads extend outwardly beyond the die pad (Fig. 1).
Regarding to claim 26, Camacho teaches portions of the die pad and the leads are rounded (Fig. 1).

    PNG
    media_image5.png
    708
    1183
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    665
    1253
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (U.S. Patent No. 8,502,358), as applied to claim 1 above.
Regarding to claim 4, Camacho discloses the plated conductive layer has a thickness (Fig. 1A). However, Camacho is silent as to the range of thickness. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure the thickness of the plated conductive layer to be less than 40 μm in order to reduce stress caused by curved layers of materials, since it has been held that where the general In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Camacho teaches the plated conductive layer includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer, the die pad being positioned on the third metal layer (Fig. 1A, column 4, lines 8-10).
Regarding to claim 6, Camacho teaches the first metal layer includes gold, the second metal layer includes nickel, and the third metal layer includes silver (column 4, lines 8-10).
Regarding to claim 7, Camacho discloses the first metal layer has a thickness, the second metal layer has a thickness, and the third metal layer has a thickness (Fig. 1). However, Camacho is silent as to the ranges of thicknesses. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure a thickness less than 0.5 μm for the first metal layer, a thickness less than 35 μm for the second metal layer, and a thickness less than 5 μm for the third metal layer in order to reduce stress caused by curved layers of materials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (U.S. Patent No. 8,502,358) in view of Chang et al. (U.S. Patent No. 8,338,962).
Regarding to claim 19, Camacho teaches a semiconductor package including:
a die pad (Fig. 1, element 104/126; column 4, lines 5-20);
a plurality of leads spaced laterally apart from the die pad (Fig. 1, elements 132
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 1, element 102);
an encapsulant on the die pad and the plurality of leads, the encapsulant having a third surface opposite the die pad and the plurality of leads, and a fourth surface opposite the third surface, the fourth surface extending between the die pad and an adjacent lead of the plurality of leads (Fig. 1, element 112), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure),
wherein the fourth surface of encapsulant is spaced apart from the first surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from the third surface of the encapsulant by a second distance that is greater than the first distance (Fig. 1, please also see the attached figure).

    PNG
    media_image3.png
    691
    1206
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    665
    1253
    media_image4.png
    Greyscale

Camacho does not explicitly disclose an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor.
Chang teaches an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor (Fig. 44, column 25, lines 26-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camacho in view of Chang to electrically couple the semiconductor package to a microprocessor in order to utilize the advantages of the package to a plurality of applications. 
Regarding to claim 20, Chang teaches the electronic device is at least one of a cell phone, a smartphone, a tablet computer device, a camera, a wearable computing device, a vehicle, or a robotic machine (column 25, lines 31-34).
Claim 23 is rejectedCamacho et al. (U.S. Patent No. 8,502,358), as applied to claims 21-22 above.
Regarding to claim 23, Camacho discloses the plated conductive layer has a thickness (Fig. 1A). However, Camacho is silent as to the range of thickness. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure the thickness of the plated conductive layer to be less than 40 μm in order to reduce stress caused by curved layers of materials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caparas et al. (U.S. Patent No. 8,455,988) in view of Chang et al. (U.S. Patent No. 8,338,962).
Regarding to claim 19, Caparas teaches a semiconductor package including:
a die pad (Fig. 2, element 104);
a plurality of leads spaced laterally apart from the die pad (Fig. 2, elements 106/108);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 2, element 214);
an encapsulant on the die pad and the plurality of leads, the encapsulant having a third surface opposite the die pad and the plurality of leads, and a fourth surface opposite the third surface, the fourth surface extending between the die pad and an adjacent lead of the plurality of leads (Fig. 2, element 102), wherein a portion of the encapsulant is disposed between a first end of the die pad in contact with the fourth surface of the encapsulant and a bottom portion of the die pad (please see the attached figure),
wherein the fourth surface of encapsulant is spaced apart from the third surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from please also see the attached figure).
Caparas does not explicitly disclose an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor.
Chang teaches an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor (Fig. 44, column 25, lines 26-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caparas in view of Chang to electrically couple the semiconductor package to a microprocessor in order to utilize the advantages of the package to a variety of applications. 

    PNG
    media_image1.png
    836
    1387
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    641
    media_image2.png
    Greyscale

Regarding to claim 20, Chang teaches the electronic device is at least one of a cell phone, a smartphone, a tablet computer device, a camera, a wearable computing device, a vehicle, or a robotic machine (column 25, lines 31-34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VU A VU/Primary Examiner, Art Unit 2828